Filed 10/03/19 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                              2019 ND 245

Fernando A. Ramirez,                                Plaintiff and Appellant
     v.
Dave Houge,                                        Defendant and Appellee
     and
Rod Didier,                                                     Defendant



                              No. 20190120

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J LeFevre, Judge.

AFFIRMED.

Per Curiam.

Fernando A. Ramirez, Jamestown, N.D., plaintiff and appellant; submitted on
brief.

Lawrence P. Kropp, Jamestown, N.D., for defendant and appellee Dave Houge;
submitted on brief.
                             Ramirez v. Houge
                               No. 20190120

Per Curiam.

[¶1] Fernando Ramirez appeals from a judgment denying his claims against
Dave Houge and Rod Didier and awarding attorney’s fees, costs and
disbursements to the defendants. Ramirez commenced this action alleging the
defendants were responsible for the disappearance of and injuries to his cats,
seeking the return of two cats, and requesting unspecified damages for injuries
to another cat and $20,000 for alleged costs of a fence he installed on his
property. Ramirez argues the district court erred in denying his claims.

[¶2] We summarily affirm under N.D.R.App.P. 35.1(a)(1), (2), and (4).
Because Ramirez’s appeal is frivolous, we award Houge $400 of fees incurred
on appeal. See N.D.R.App.P. 38 (“If the court determines that an appeal is
frivolous . . . it may award just damages and single or double costs, including
reasonable attorney’s fees.”).

[¶3] Gerald W. VandeWalle, C.J.
      Jon J. Jensen
      Lisa Fair McEvers
      Daniel J. Crothers
      Jerod E. Tufte




                                      1